Citation Nr: 0111633	
Decision Date: 04/20/01    Archive Date: 04/24/01

DOCKET NO.  00-09 581A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an effective date earlier than September 
24, 1990, for the grant of service connection for chronic 
adjustment disorder with post-traumatic stress disorder 
(PTSD).  

2.  Entitlement to an effective date earlier than April 22, 
1997, for the grant of service connection for degenerative 
changes of the left elbow.  

3.  Entitlement to a rating in excess of 10 percent for 
service-connected psychiatric disability.  

4.  Entitlement to an effective date earlier than March 3, 
1998, for the grant of a permanent and total rating for 
pension purposes.  


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel

INTRODUCTION

The veteran had active service from October 1970 to June 
1974.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The Board notes that the RO has yet to issue a statement of 
the case in response to the veteran's notice of disagreement 
with the 10 percent rating assigned for his service-connected 
left elbow disability.  Therefore, this matter is referred to 
the RO for appropriate action.

The Board also notes that the veteran is seeking appellate 
review with respect to a June 1998 decision of the Regional 
Office and Insurance Center in Philadelphia, Pennsylvania, 
which denied his application for Service Disabled Veterans 
Insurance but this issue has not yet been certified for 
consideration by the Board.  Therefore, it will not be 
addressed herein. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  In a decision dated in November 1980, the Board denied 
service connection for psychoneurosis.  

3.  In a decision dated in January 2000, the Board determined 
that the November 1980 decision was supported by the evidence 
of record and concluded that the November 1980 decision did 
not contain clear and unmistakable error.  

4.  In a letter dated September 6, 1990, and received at the 
RO on September 24, 1990, the veteran requested a rating for 
a "nervous situation," which he described as PTSD due to 
service.  The RO confirmed the prior denial of service 
connection for psychiatric disability, and the veteran 
appealed.  In response to the veteran's appeal, the Board, in 
a decision dated in March 1999, granted service connection 
for psychiatric disability, including chronic adjustment 
disorder and PTSD.  

5.  In a rating decision dated in April 1999, the RO 
implemented the Board's decision and assigned September 24, 
1990, as the effective date for service connection for 
chronic adjustment disorder with PTSD.  

6.  There is no evidence of a claim for secondary service 
connection for left elbow disability prior to April 22, 1997.  

7.  Between September 24, 1990, and late May 1991, the 
veteran's service-connected psychiatric disability was 
manifested primarily by depressed mood and complaints of 
nightmares and flashbacks; social and industrial impairment 
was no more than mild.  

8.  Between late May 1991 and mid-October 1995, there is no 
indication of more than mild social and industrial impairment 
attributable to the veteran's service-connected psychiatric 
disability.  

9.  Since mid-October 1995 the veteran's service-connected 
psychiatric disability has been manifested primarily by 
occasional nightmares, intrusive recollections of his wrist 
injury, some hyperalertness and hypervigilance, and some 
evidence of depressed thoughts, productive of no more than 
mild social and industrial impairment.  

10.  The veteran was born in September 1951; as of November 
1995 he had completed 3 years of college and by December 1997 
had completed requirements for a Bachelor's degree; he has 
occupational experience as a laborer and last worked full 
time in 1991.  

11.  By rating decision of April 1999, the RO granted a 
permanent and total rating for pension purposes, effective 
March 3, 1998.  

12.  The ratings for the veteran's disabilities combine to 
less than 100 percent; prior to March 3, 1998, the veteran's 
permanent disabilities were not sufficient to render the 
veteran or the average person unemployable.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than September 
24, 1990, for service connection for psychiatric disability, 
including chronic adjustment disorder and PTSD, have not been 
met.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. 
§ 3.400(q)(1)(ii) (2000).  

2.  The criteria for an effective date earlier than April 22, 
1997, for a grant of service connection for left elbow 
disability secondary to the veteran's service-connected left 
wrist disability have not been met.  38 U.S.C.A. § 5110 (West 
1991); 38 C.F.R. § 3.400 (2000)

3.  The criteria for a rating in excess of 10 percent for 
service-connected psychiatric disability have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §  4.130, 
Diagnostic Codes 9405, 9411 (1996); 38 C.F.R. §§ 3.102, 
4.130, 4.132, Diagnostic Codes 9411, 9440 (2000).  

4.  The requirements for an effective date earlier than March 
3, 2998, for a permanent and total disability rating for 
pension purposes have not been met.  38 U.S.C.A. § 5110 (West 
1991); 38 C.F.R. § 3.400 (2000).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  It provides that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim and also contains new notification 
provision.  The RO has reviewed the record under the VCAA, 
and the Board agrees that all records pertinent to the appeal 
before the Board have been obtained, and the examination 
reports and clinical records in the file form an adequate 
basis for deciding the claims.  

The veteran has asserted that the RO has not complied with 
the Board's remand of March 1999 that requested VA 
psychiatric and general medical examinations.  The Board 
notes, however, that those remand examination requests were 
made in conjunction with the veteran's service connection and 
pension entitlement claims that were granted by the RO.  The 
examination requests were not made in conjunction with 
current appeal.  

With respect to efforts to obtain outstanding records, the 
Board notes that the veteran has reported he applied for 
Social Security Administration (SSA) benefits in the early 
1990s and most recently in 1996.  He has stated that the 
recent application was for Social Security Insurance 
benefits.  The RO requested medical records from the SSA, and 
in April 1999 received notice from SSA that they have no 
medical records for the veteran.  

The veteran is aware of the evidence necessary to 
substantiate the claims before the Board, and he has not 
indicated there is outstanding evidence that should be 
obtained.  

Consequently, there is no further action to be undertaken to 
comply with the provisions of the VCAA with regard to this 
appeal.  


Effective date for service connection for psychiatric 
disability

The veteran's original claim for service connection for 
psychiatric disability was denied in a rating decision dated 
in November 1977, and the Board affirmed that determination 
in a decision dated in November 1980.  In a decision dated in 
January 2000, the Board determined that the November 1980 
decision was supported by the evidence of record and 
concluded that the November 1980 decision did not contain 
clear and unmistakable error.  

In a letter dated in early September 1990, the veteran 
requested his service representative to assist him in an 
"attempt to get rated for a nervous situation" and the 
veteran went on to say that VA had never acknowledged that he 
suffered from PTSD as a result of his wrist injury in 
service.  The veteran's representative forwarded the 
veteran's letter to the RO, where it was received on 
September 24, 1990.  The RO construed the veteran's letter as 
an attempt to reopen his claim for service connection for 
psychiatric disability.  The RO denied the claim, and the 
veteran appealed.  The appeal continued over many years, and 
in a decision dated in March 1999, the Board granted service 
connection for psychiatric disability, including chronic 
adjustment disorder and PTSD.  In a rating decision dated in 
April 1999, the RO implemented the Board's decision and 
assigned September 24, 1990, as the effective date for 
service connection for chronic adjustment disorder with PTSD.  

The veteran disagreed with the September 24, 1990, effective 
date.  He has stated that the hearing officer at his hearing 
at the RO in 1979 stated that his psychiatric condition would 
be referred to a board, but this did not happen.  The Board 
infers that the veteran is contending that such a referral 
would have resulted in an earlier grant of service connection 
for psychiatric disability.  

Under governing law, the effective date for a grant of 
service connection on the basis of the receipt of new and 
material evidence following a final prior disallowance is the 
date of receipt of the application to reopen, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110 
(West 1991); 38 C.F.R. § 3.400(q)(1)(ii).  A claimant may not 
receive an effective date earlier than the date of his 
application to reopen his claim.  Smith v. West, 11 Vet. App. 
134, 138 (1998); see Waddell v. Brown, 5 Vet. App. 454, 456 
(1993) (effective date for reopened claim cannot be the date 
of the original claim).  

In this case, the veteran's claim for service connection for 
psychiatric disability was denied by the Board in its 
decision dated in November 1980, and that decision was final.  
See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  The record 
reflects, and the veteran does not dispute, that the RO 
received his claim to reopen on September 24, 1990.  As this 
is the earliest possible effective date that may be assigned 
for service connection based on the reopened claim, the claim 
of entitlement to an effective date prior to September 24, 
1990, must be denied.  

The Board notes the veteran's contention that hearing officer 
referral of his psychiatric condition to a board in 1979 
would have resulted in an earlier effective date for service 
connection for psychiatric disability.  In this regard, the 
Board observes that the transcript of the 1979 hearing was of 
record as of the time of the November 1980 Board decision 
that denied the prior claim for service connection for 
psychiatric disability and was considered by the Board in its 
November 1980 decision.  The November 1980 Board decision is 
final, and in a decision dated in January 2000, the Board 
found that the denial of service connection for psychiatric 
disability was supported by the evidence then of record and 
concluded that the decision did not contain clear and 
unmistakable error.  The January 2000 Board decision is 
final, and the November 1980 Board decision is no longer 
subject to revision on the grounds of clear and unmistakable 
error.  38 C.F.R. § 20.1409 (2000).  Thus, any argument for 
an earlier effective date based on evidence before the Board 
at the time of the November 1980 decision is without legal 
merit, and cannot be a basis for the grant of the appeal.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).  




Effective date for service connection for left elbow 
disability

The veteran contends that an effective date earlier than 
April 22, 1997, should be assigned the grant of secondary 
service connection for left elbow disability.  He has argued 
that his left elbow condition was ascertainable in April 1990 
when it was attested to at his personal hearing, and in his 
argument the veteran refers to pages 16 and 17 of a 
transcript.  He also asserts that he complained of left elbow 
pain when he was seen in a VA orthopedic clinic in December 
1995, and he points out that left elbow pain was mentioned in 
the report of a VA examination, which he says took place in 
March 1996.  

The claims files include no mention of a hearing in April 
1990.  The record does, however, show that the veteran 
testified before a hearing officer at the RO in May 1991.  On 
pages 16 and 17 of the hearing transcript, there is testimony 
from the veteran that he had deformity, swelling and pain in 
his left arm as well as in his left wrist.  

The record includes a VA orthopedic clinic progress note 
dated in December 1995 in which the physician noted a history 
of left wrist fracture in 1973.  The physician reported left 
shoulder examination was normal and that left arm examination 
was normal.  He stated there were extension of the left elbow 
to 0 degrees, flexion to 155 degrees, pronation to -85 
degrees and supination to 85 degrees.  He said there were no 
cubital symptoms and no epicondyle symptoms.  He stated that 
the left forearm was normal.  He also reported range of 
motion of the left wrist.  The impression was bilateral 
degenerative joint disease, wrists, and rule out degenerative 
joint disease left navicular.  In addition, the record 
includes a December 1995 medical examination report for the 
Michigan Department of Social Services in which the same 
physician stated that the veteran had a history of 
degenerative joint disease, base of left thumb and wrist.  He 
stated that the current diagnosis was degenerative arthritis, 
left peri-hamate and peri-lunate bones, wrist, chronic.  
Under the heading pertinent abnormal findings he reported 
pain with motion left wrist, chronic.  

VA outpatient records show that the veteran's left wrist was 
examined in late March 1996.  At a VA orthopedic examination 
in early April 1996, the veteran stated that his left elbow 
did not move as far as it should.  Examination of the arms 
was normal, and examination of both elbows showed flexion and 
extension to be normal.  The physician noted that the 
veteran, at his own request, was wearing a left short arm 
cast.  The physician stated that examination could not be 
completed and that he was reporting range of motion and 
function, which were the result of examining the veteran in 
the week before the examination.  The physician stated that 
the veteran had pronation and supination on the right to 85 
degrees and pronation and supination on the left to 70 
degrees.  Restriction was in the distal radial ulnar joint.  
Examination of the left wrist had reportedly shown flexion to 
60 degrees and extension to 60 degrees.  Radial deviation was 
reported to 18 degrees with ulnar deviation to 40 degrees.  
X-rays of the wrist were reportedly normal, but an MRI of the 
left wrist had shown early hamate degenerative changes with a 
meniscal tear at the wrist.  The impression was distal radial 
ulnar dysfunction with minor degenerative changes, left.  

VA outpatient records show that the veteran was seen in the 
orthopedic clinic in April 1997with complaints of left wrist 
pain, and he reported that he did not have full supination.  
After examination, the physician ordered X-rays of the left 
forearm and left elbow.  A VA X-ray report of the same date 
in April 1997 stated that X-rays of the left elbow showed 
minimal osteoarthritic changes and minimal soft tissue 
swelling in the elbow area.  In an orthopedic clinic progress 
note dated in May 1997, the physician noted that he informed 
the veteran that it was unlikely that his elbow pain and 
click over the past few years were due to his complained of 
injury.  

In a July 1997 VA radiology report of X-rays of the left 
elbow, the impression was mild degenerative arthritic changes 
with mild subchondral sclerotic changes in the articular 
surface area of the olecranon process of the left ulna and 
small old posterior spur formation of the olecranon process 
of the left ulna.  Small erosive changes were noted in the 
articular surface of the proximal left ulna.  A VA MRI study 
of the left upper extremity was also performed in July 1997.  
The impression was mild effusion in the left elbow joint, 
which the radiologist stated could be related to previous 
trauma or inflammation.  The impression also included mild 
degenerative arthritic changes in the left elbow joint.  The 
radiologist stated there was suggestion of partial tear or 
injury to the muscle and tendon attached to the olecranon 
process of the proximal left ulna.  

In a letter received at the RO in late July 1997, the veteran 
claimed service connection for his elbow condition.  

At a VA orthopedic examination in September 1997, the veteran 
complained of pain in the left wrist with radiation of pain 
toward the elbow, mostly when he turned his wrist.  He said 
there were also pain and aching in the back of both elbows 
with clicking noise.  On examination of the left elbow, the 
veteran complained of tenderness near the lateral side 
between the lateral head and olecranon.  There were extension 
to 0 degrees and flexion to 145 degrees.  After examination 
of the left wrist and review of X-rays of the left elbow and 
wrist and MRI studies of left wrist, the physician stated 
there were minimal degenerative changes near the olecranon 
consistent with a history of injury.  The physician said it 
was his opinion that the veteran's elbow condition was 
secondary to his left wrist condition.  

In a rating decision dated in April 1998, the RO granted 
service connection for degenerative changes of the left elbow 
as related to the veteran's service-connected left wrist 
disability, effective from April 22, 1997.  

Generally, the effective date for the grant of service 
connection based on an original claim "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a).  In granting the benefit from the date 
of X-ray evidence of degenerative changes of the left elbow, 
the RO assigned an effective date that benefited the veteran 
beyond the technical requirements of the law.  This is 
because it is an "unequivocal command" of 38 U.S.C.A. 
§ 5110(a) that the effective date of benefits cannot be 
earlier than the filing of an application therefor.  
Rodriguez v. West, 189 F.3d 1351, 1355 (Fed. Cir. 1999), 
cert. denied, 120 S. Ct. 1270 (2000).  

Although the veteran contends that it was "ascertainable" 
from his hearing testimony in the early 1990s and that his 
complaints of left elbow pain were documented in medical 
records in December 1995 and March 1996, the fact remains 
that a claim for service connection for left elbow disability 
was not received until 1997.  See Jones v. West, 136 F.3d 
1296, 1299 (Fed. Cir. 1998) (a written claim must be filed in 
order for any type of VA benefit to accrue or be paid).  
There is nothing in the record that reveals a claim, even an 
informal one, for secondary service connection for left elbow 
disability prior to the date for service connection now 
assigned.  Although any communication or action indicating an 
intent to apply for one or more benefits administered by VA 
"may be considered an informal claim," 38 C.F.R. 
§ 3.155(a), the regulation goes on to state that such 
informal claim must identify the benefit sought."  See 
Brannon v. West, 12 Vet. App. 32, 35 (1998).  Thus even 
though the hearing transcript is in writing, the veteran's 
testimony does not explicitly mention his left elbow, nor 
does it in any way convey an intent to apply for service 
connection for left elbow disability.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims has stated that, "the mere presence of 
the medical evidence [in the record] does not establish an 
intent on the part of the veteran," to seek service 
connection for a condition.  Id.  Thus, the fact that 
treatment records show the veteran was noted to have 
complaints of left elbow pain years before secondary service 
connection was granted for left elbow disability does not 
warrant an effective date for secondary service connection 
retroactive to his earliest documented complaints.  

Based on the foregoing, the Board concludes that the criteria 
for an effective date earlier than April 22, 1997, for a 
grant of service connection for left elbow disability have 
not been met, and the appeal must be denied.  

Entitlement to a rating in excess of 10 percent for 
psychiatric disability

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  Separate diagnostic codes identify the various 
disabilities.  38 C.F.R. Part 4 (2000).  The Board attempts 
to determine the extent to which the veteran's service-
connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2000).  

When there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

The evaluation of the same disability under various diagnoses 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2000).  

With respect to whether the veteran is entitled to a higher 
disability rating for at least part of the original rating 
period following the grant of service connection for 
psychiatric disability, the rule from Francisco v. Brown, 7 
Vet. App. 55, 58 (1994) (where entitlement to compensation 
has already been established and an increase in disability 
rating is at issue, present level of disability is of primary 
importance) is not applicable to the assignment of an initial 
rating for a disability following an initial award of service 
connection for that disability.  Rather, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2000) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
veteran's service-connected psychiatric disability.  The 
Board has found nothing in the historical record that would 
lead to the conclusion that the current evidence of record is 
not adequate for rating purposes.  Moreover, the Board is of 
the opinion that this case presents no evidentiary 
considerations that would warrant an exposition of remote 
clinical histories and findings pertaining to this 
disability, except as noted below.  

The veteran's service-connected psychiatric disability is 
comprised of adjustment disorder and PTSD.  In a letter dated 
in December 1996, the veteran's VA psychiatrist related the 
veteran's PTSD to an assault of the veteran in service by 
military police who broke his wrist; the psychiatrist stated 
that the veteran's symptoms of PTSD included flashbacks, 
nightmares, hypervigilance and impaired trust in others.  The 
record shows that at the VA psychiatric examination in April 
1997, the examiners specified that the veteran's adjustment 
disorder was one with mixed emotional features, namely 
anxiety and depression, and they related it to events in 
service.  With these descriptions of the veteran's service-
connected psychiatric disability, the Board will review the 
record relative to the veteran's claim of entitlement to a 
rating in excess of 10 percent for his service-connected 
psychiatric disability.  

Review of the record shows the veteran underwent VA 
hospitalization from October 19, 1990, to November 16, 1990.  
He complained of depression.  He reported having lost his job 
a month earlier and admitted to having resumed cocaine use a 
month earlier and said he had used cocaine 3 times in the 
past week.  The veteran stated that he felt withdrawn and had 
been suspicious of people for a long time.  He also 
complained of nightmares and of flashbacks of the in-service 
injury to his arm.  He said he had lost his job because he 
could not work with the arm and said he became emotionally 
upset whenever he thought about that.  The veteran reported 
that he had been denied vocational rehabilitation.  It was 
noted that the veteran's main concern was to increase his 
disability rating so that he could get into the vocational 
rehabilitation program.  He denied any suicidal or homicidal 
thoughts and also denied any auditory or visual 
hallucinations, but said he had some delusions like a demon 
or some of his co-workers were following him.  

At the time of admission, the mental status examination 
showed the veteran to be alert and oriented.  He was 
cooperative, but hostile, and his mood was depressed.  His 
affect was appropriate, and his speech was coherent and 
relevant.  Memory was intact, and concentration was fair.  
The veteran denied any thought blocks or insertions.  Insight 
was poor, and judgment was fair.  The veteran was admitted 
with a diagnosis of atypical depression and psychoactive 
substance abuse.  

During hospitalization, the veteran received individual and 
group therapy.  He complained of anxiety and continued to 
complain of depression.  He was started on medication and 
showed improvement of his symptoms.  It was noted that there 
were discussions with the veteran's girlfriend abut his 
condition before coming to the hospital.  She admitted the 
veteran was feeling depressed secondary to his arm injury and 
his inability to work.  She was satisfied with his 
improvement after starting the medications and with the 
therapy he received.  In a resident physician's note the day 
prior to discharge, the physician noted that the veteran 
denied any present feelings of anger or depression.  The 
veteran did ruminate about his arm injury.  He denied any 
suicidal or homicidal thoughts.  His insight and judgment 
were fair.  He said he wanted to get a job to support his 
daughter and wanted to be with his girlfriend, his daughter's 
mother.  The physician's impression was atypical depression 
versus PTSD.  The final Axis I diagnoses reported on the 
discharge summary were dysthymic disorder and substance 
abuse, cocaine.  

The veteran presented at a VA medical center in January 1991 
reporting depression and feeling "stressed out."  He 
reported suicidal thoughts without intent, anxiety, chest 
pains radiating to the left arm and insomnia.  He reported 
the onset after he was refused vocational rehabilitation 
training.  He stated that after receiving the letter of 
denial for vocational rehabilitation training he did not 
return to the mental hygiene clinic for follow-up treatment.  
He was admitted to the hospital.  On mental status 
examination the veteran was alert and oriented.  He affect 
was narrow and his mood was depressed.  There were no 
psychotic features.  The impression was depression.  During 
hospitalization, the veteran underwent a cardiology 
evaluation.  He also complained of left wrist pain and 
swelling; after orthopedic evaluation a cast was applied to 
his left arm.  During hospitalization, the veteran was 
started on Ativan, Prozac and Restoril.  He was discharged in 
late February 1991.  The final diagnoses were nonfusion of 
the left wrist, left ventricular hypertrophy and ischemic 
heart disease.  

A VA hospital summary shows that the veteran was hospitalized 
from early April to mid-May 1991.  He stated his current 
problems were feelings of depression and anger, auditory 
hallucinations, thoughts of hurting himself or others, 
inadequate income, chronic headaches, pain in his left wrist 
and paranoid thinking.  At the time of admission, the veteran 
was alert and oriented.  His mood was depressed, and affect 
was appropriate to the content of thought.  His thought 
process was coherent, relevant and logical with no loose 
associations or delusional thinking.  He admitted to auditory 
hallucinations telling him to commit armed robbery and 
suicide.  Recent and remote memory were intact.  Cognitive 
skills and judgment were fair.  Medications were started, and 
the veteran said he no longer felt paranoia, nor did he hear 
voices.  

During the hospitalization, in early May, the veteran 
reported he was feeling depressed and frustrated secondary to 
his arm injury, and he stated he was having recurrent 
recollections of the attack on him in service.  The veteran 
also said he had feelings of depression.  Near the time of 
hospital discharge, the veteran reported he was feeling 
better and denied any feelings of depression and said he did 
not want to continue with medications for the depression.  He 
denied any suicidal or homicidal ideas, and no evidence of 
that was noted during the hospitalization.  The necessity of 
medication taper was explained to the veteran, and discharge 
medications included Loxitane.  The veteran agreed to take 
the medication.  On the Physician's discharge note, the 
physician listed schizoaffective disorder as the primary 
diagnosis that accounted for the major portion of the 
veteran's hospital stay.  The veteran was discharged from the 
hospital on May 17, 1991.  On the hospital discharge summary 
Axis I diagnoses were psychotic disorder, unspecified, and 
depressive disorder, unspecified.  The Axis II diagnosis was 
borderline personality traits.  During hospitalization, the 
veteran received a pass so that he could appear at a hearing 
at the RO in May 1991.  

At the May 1991 hearing before a hearing officer at the RO, 
the veteran testified that he had a nervous condition as a 
result of being attacked in service by military police who 
broke his left wrist.  He testified that he currently had 
nightmares about being assaulted and attacked and that he 
would rather stay up some nights than go to sleep.  He said 
he was depressed all the time, had no friends and could not 
keep a job.  

In a letter dated in February 1996, the Wayne County Sheriff 
certified that the veteran was incarcerated in the Wayne 
County Jail from late May 1991 to late August 1991 and from 
mid-September 1991 to mid-October 1991.  Clinical records 
from Wayne County Jail show that in late May 1991, the 
veteran admitted to depression, but denied suicidal ideation.  
It was noted that the veteran had been released from the VA 
hospital six days earlier and that his medications included 
Loxitane, which the veteran reported was for PTSD.  Record 
entries in June and July 1991 state the veteran was alert and 
oriented and that he was compliant with medications.  In 
September 1991, the veteran was noted to be somewhat 
preoccupied with his upcoming return to court for sentencing.  
His appetite was barely adequate, and his sleep was somewhat 
disrupted.  It was noted that auditory hallucinations had 
been reduced.  The veteran's affect was bland and shallow 
with mildly depressed mood.  Medications were continued.  In 
October 1991, the veteran reported he was still experiencing 
miscellaneous negative hallucinations.  He was not suicidal.  
He was eating and sleeping adequately.  Medications were 
continued.  

In April 1999, VA received notice from the State Prison of 
Southern Michigan that the veteran was incarcerated for 
felony offenses committed in October 1988 and May 1991.  The 
date of commitment following conviction was in mid-October 
1991 (the last day of incarceration in the Wayne County 
Jail), and the veteran was paroled in mid-October 1995.  The 
veteran does not indicate that he received treatment for 
psychiatric disability during incarceration.  

A VA medical certificate dated in November 1995 shows that 
the veteran was seen with complaints depression and being 
unable to sleep.  He stated that he had been released from 
prison in October 1995 and wanted to get back on Prozac and 
other psychiatric medication.  He said that before he went 
into prison he was diagnosed with dysthymia and substance 
abuse.  On examination, the veteran was oriented and in touch 
with reality.  There were no suicidal thoughts expressed, and 
he was not psychotic.  The impression after examination was 
dysthymia, rule out adjustment disorder with depression.  
Prozac was prescribed.  In a memorandum dated in December 
1995, a VA physician stated that the veteran was under her 
care for treatment of PTSD and depression.  She said that he 
was unable to work due to injury of his left arm in service 
and due to his symptoms of mental illness.  

At a VA psychiatric examination in April 1996, the veteran 
was normally oriented and his recent memory appeared 
generally normal.  He could not multiply 6 x 7, explaining he 
had problems with numbers, but he could multiply 3 x 5.  He 
responded that the phrase don't count your chickens before 
they hatch meant don't have unrealistic expectations.  After 
examination, the Axis I diagnosis was dysthymia, and the Axis 
II diagnosis was sociopathic and substance-dependent 
personality traits; rule out paranoid personality traits.  
The physicians who conducted the examination stated that 
there did not appear adequate evidence to form any medical 
basis to attribute the dysthymia to the veteran's assault in 
service.  

At a VA general medical examination in June 1996, the 
physician noted that the veteran's behavior was normal.  He 
comprehended, he was coherent and his emotions were 
appropriate.  He was oriented, his memory was intact, and he 
did not appear tense.  

At a VA psychiatric examination in April 1997, the veteran 
complained of feeling tired in the morning and said he did 
not sleep well.  He also complained of being uncomfortable 
with other people.  He also complained of being restless and 
irritable.  On examination, the veteran seemed to be anxious, 
irritable and preoccupied.  There was no discrepancy or 
disharmony between his verbalizations and his displayed 
affect.  His mood was colored by anger and a sense of 
frustration.  Thought productivity was accelerated and 
pressured speech was noted.  There was considerable 
circumstantiality and the veteran had to be advised many 
times to focus on specific responses relevant to questions 
asked.  There was no evidence of formal thought disturbances, 
nor were there manifestations of thought fragmentation or 
thought derailment.  The veteran's thought content centered 
around preoccupation with what occurred in service.  He 
elaborated on his nightmares where the theme was that he was 
pursued by a uniformed individual trying to inflict bodily 
harm on him.  He attributed nearly all of his problems to the 
assault and wrist injury in service.  The veteran emphasized 
that because of his trauma he had become fearful and he had 
lost trust in himself and in others.  

The psychiatrists stated that the veteran appeared to be 
alert and lucid, and there was no interference with the 
function of his consciousness.  They noted some 
hypervigilance and some hyperalertness.  The veteran was well 
oriented in three spheres, and his fund of general 
information appeared to be satisfactory.  He demonstrated a 
capacity for abstract thinking.  In closing the interview, 
the veteran emphasized that he wanted to impress the 
physicians with his case and he solicited their assistance in 
assessing his condition as PTSD.  The Axis I diagnosis 
included adjustment disorder with mixed emotional features 
(anxiety and depression), chronic, and some evidence of PTSD.  
The present GAF was 70.  The physicians stated that factors 
related to the development of the veteran's Axis I diagnoses 
included: the veteran's parental divorce; his father's 
alcoholism and death due to alcoholism; history of traumatic 
injury to the left wrist in service; problems in heterosexual 
relationships and estrangement from the mother of his 
daughter; misuse of cocaine and marijuana, and withdrawal; 
history of prolonged incarceration; chronic under employment 
and inferior economic level of existence.  Other factors 
listed by the physicians included personality traits (failure 
to conform to social norms and orientation, inadequate work 
ethic development).  The physicians noted that continuation 
of litigation and adversary proceedings with the VA system 
appeared to generate and contribute to the veteran's symptom 
fixation and that additionally, the veteran believed that a 
financial award related to a PTSD diagnosis would be a 
retribution act for him and his progeny.  

In a memorandum dated in September 1997, one of the 
psychiatric examiners who conducted the April 1997 
examination stated that when the veteran was examined, the 
impression "some evidence of post-traumatic stress 
disorder" could be established on the basis of the veteran's 
exposure to a traumatic event in service with resultant left 
wrist injury and his allegations of intrusive recollection of 
the traumatic event and related distressing dreams.  The 
physician stated that the veteran manifested many other 
symptoms, considerable emotional turmoil and numerous 
complaints.  The physician stated these were related to the 
veteran's frustration and dissatisfaction with himself, 
interpersonal and heterosexual relations, anger against and 
aggravation with psychiatrists, medical authorities, legal 
authorities and VA authorities.  The physician stated that 
the veteran's personality traits (failure to conform to 
social norms and behavior, demanding, impatient, self-
centered attitude, impulsive orientation and inadequate work 
ethic development) seemed to have also contributed to his 
maladjustment.  The physician stated that the diagnostic 
impression "some evidence of post-traumatic stress 
disorder" denoted that the clinical manifestations ascribed 
to this disorder had a minimal or obscure role in the 
maintenance of the veteran's symptoms and impairment in 
social and occupational functioning.  He further stated that 
the diagnosis "some evidence of post-traumatic stress 
disorder" was judged to have minimum or insignificant role 
in establishing the GAF score of 70.  

VA outpatient records show that in February 1998, the veteran 
complained of poor concentration, being preoccupied with his 
left arm.  In a letter dated in March 1998, a VA psychiatrist 
stated that the veteran had been under her care since 
December 1995 and his diagnosis was PTSD related to assault 
he suffered while in military service, chronic depressive 
disorder, not otherwise specified and chronic pain with 
impaired mobility and strength in left arm as residual injury 
from the assault.  

In June 1998 the veteran reported to his VA psychiatrist that 
he was feeling better with a new medication.  The veteran was 
noted to be looking for work and seemed less preoccupied with 
the past and less depressed.  The assessment was PTSD and 
depressive disorder, NOS.  Medications were adjusted.  In 
August 1998, the veteran reported some difficulty falling 
asleep and complained of some middle of the night awakening.  
On mental status examination, the veteran appeared somewhat 
less preoccupied with the past and did not appear anxious.  
He was mildly depressed.  Medications were adjusted.  In 
September 1998, the veteran appeared in an upbeat mood and 
was able to joke appropriately at times.  He was to continue 
reduced medication doses.  

At an October 1998 hearing before the undersigned Member of 
the Board, the veteran testified he sometimes had flashbacks 
of what happened to him in Germany in service.  The veteran 
testified that his VA treating psychiatrist said his symptoms 
were post-traumatic stress disorder.  

VA outpatient records show that in October 1998, the veteran 
reported to his VA psychiatrist that he continued to look for 
work and had hopes and plans for the future.  She stated that 
the veteran appeared at peace and did not appear depressed.  
The assessment was PTSD and depressive disorder, NOS.  
Medications were continued.  In November 1998, the veteran 
was pleasant, and he was hopeful about the future.  He was 
preoccupied with issues regarding his VA claim.  Medications 
were continued. 

Analysis

Effective November 7, 1996, VA revised the criteria for 
diagnosing and evaluating psychiatric disabilities.  61 Fed. 
Reg. 52695 (1996).  On and after that date, all diagnoses of 
mental disorders for VA purposes must conform to the fourth 
edition of the Diagnostic and Statistical Manual of Mental 
Disorders (DSM IV).  61 Fed. Reg. 52700 (1996) (codified at 
38 C.F.R. § 4.125 - § 4.130 (2000)).  The United States Court 
of Appeals for Veterans Claims (Court) has held that where 
the law or regulations change after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant applies unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs to do otherwise 
and the Secretary did so.  Marcoux v. Brown, 9 Vet. App. 29 
(1996); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The General Counsel of VA has recently held that where a law 
or regulation changes during the pendency of a claim for an 
increased rating, the Board should first determine whether 
the revised version is more favorable to the veteran.  In so 
doing, it may be necessary for the Board to apply both the 
old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
1991) can be no earlier than the effective date of that 
change.  The Board must apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  VAOPGCPREC 3-2000 (2000).  As such, VA must consider 
the claim pursuant to the former criteria during the course 
of the entire appeal, and subsequent to November 6, 1996, 
under the revised criteria, applying whichever is more 
favorable to the veteran.  See DeSousa v. Gober, 10 Vet. App. 
461, 467 (1997).  Further, as the RO has considered the claim 
under the former and revised criteria, there is no prejudice 
to the veteran in the Board doing likewise.  

In a precedent opinion dated in March 1997, the VA General 
Counsel held that whether the revised criteria for the 
evaluation of mental disorders are more beneficial to 
claimants than the prior provisions should be determined on a 
case by case basis.  VAOPGCPREC 11-97.  Thus, the Board must 
compare the old and new regulatory criteria in the context of 
the facts of the veteran's case.  

The field of mental disorders represents the greatest 
possible variety of etiology, chronicity and disabling 
effects.  38 C.F.R. § 4.125 (1996).  The severity of 
disability is based upon actual symptomatology, as it affects 
social and industrial adaptability.  38 C.F.R. § 4.130 
(1996).  In evaluating impairment resulting from the ratable 
psychiatric disorders, social inadaptability is to be 
evaluated only as it affects industrial adaptability based on 
all of the evidence of record.  38 C.F.R. § 4.129 (1996).  

Prior to revision, the Rating Schedule provided that 
psychoneurotic disorders, including adjustment disorder with 
depressed mood and PTSD, warranted a 10 percent rating where 
there was emotional tension or other evidence of anxiety 
productive of mild social and industrial impairment.  A 30 
percent rating was warranted for definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people.  The psychoneurotic symptoms 
resulted in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  Considerable impairment in the 
ability to establish or maintain effective or favorable 
relationships with people warranted a 50 percent rating.  By 
reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels were so reduced as to 
result in considerable industrial impairment.  38 C.F.R. 
§ 4.132, Diagnostic Codes 9405, 9411 (1996).  

Prior to revision, the Rating Schedule further provided that 
a 70 percent rating was warranted for a psychoneurotic 
disability where the ability to establish and maintain 
effective or favorable relationships with people was severely 
impaired.  The psychoneurotic symptoms would have been of 
such severity and persistence that there was severe 
impairment in the ability to obtain or retain employment.  A 
100 percent rating was warranted when the attitudes of all 
contacts except the most intimate were so adversely affected 
as to result in virtual isolation in the community; or there 
were totally incapacitating psychoneurotic symptoms bordering 
on gross repudiation of reality with disturbed thought or 
behavioral processes (such as fantasy, confusion, panic and 
explosions of aggressive energy) associated with almost all 
daily activities resulting in profound retreat from mature 
behavior; or the veteran was demonstrably unable to obtain or 
retain employment.  38 C.F.R. § 4.132, Diagnostic Codes 9405, 
9411 (1996).  

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
construe the term "definite" in a manner that would 
quantify the degree of impairment.  In a subsequent opinion, 
the General Counsel of VA concluded that "definite" is to 
be construed as "distinct, unambiguous, and moderately large 
in degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93 (Nov. 9, 1993).  The Board 
is bound by this interpretation of the term "definite."  
38 U.S.C.A. § 7104(c) (West 1991).  

As noted previously, effective November 7, 1996, VA revised 
the criteria for diagnosing and evaluating psychiatric 
disabilities.  The new rating criteria are found at 38 C.F.R. 
§ 4.130 (2000); PTSD is rated under Diagnostic Code 9411, and 
chronic adjustment disorder is rated under Diagnostic Code 
9440.  The revisions provide a general rating formula 
encompassing all mental disorders.  

Under the general rating formula, a noncompensable rating is 
warranted when a mental condition has been formally 
diagnosed, but symptoms are not severe enough either to 
interfere with occupational and social functioning or to 
require continuous medication.  A 10 percent rating is 
warranted for occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress.  Alternatively, a 10 percent rating is 
warranted when symptoms are controlled by continuous 
medication.  A 30 percent rating is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130 (2000).  

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.  

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent evaluation is warranted for 
total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Id.  

Review of the record shows that prior to his incarceration in 
1991, available records concerning psychiatric matters are 
records of VA hospitalization, which do not specifically 
include diagnoses of adjustment disorder or PTSD.  Based on 
statements contained in those records, the Board finds that 
prior to his incarceration, there was evidence of depressed 
mood and the veteran's complaints included nightmares and 
flashbacks, which are symptoms included within the veteran's 
later-diagnosed adjustment disorder and PTSD.  Applying the 
provisions of 38 C.F.R. § 3.102, and resolving all doubt in 
favor of the veteran, the Board finds that those symptoms as 
reported in 1990 and 1991 may be regarded as evidence of the 
severity of the veteran's service-connected psychiatric 
disability.  

The Board finds that the social and industrial impairment 
attributable to these symptoms was no more than mild, thus 
warranting a 10 percent rating.  To find that the symptoms 
warranted the next higher rating, that is, a 30 percent 
rating, it would be necessary to find that the level of 
social and industrial impairment associated with the service-
connected psychiatric disability met or more closely 
approximated the criteria for that rating rather than the 10 
percent rating.  That would require a finding that the 
veteran's depressed mood and his nightmares and flashbacks 
produced more than moderate impairment in his ability to 
function socially and at work.  The evidence does not support 
such a finding because at each hospitalization it was 
demonstrated that with medication the veteran's psychiatric 
symptoms, particularly depressed mood, diminished, and the 
symptoms increased in severity between hospitalizations when 
the veteran was not taking his medication.  

There is no evidence that the veteran's service-connected 
psychiatric disability was productive of more than mild 
social and industrial impairment from the time of his VA 
hospital discharge in May 1991 to his release from prison in 
mid-October 1995.  In this regard, medical records from the 
Wayne County Sheriff's office dated from May 1991 to 
September 1991 show that the veteran's depressive symptoms 
were generally well controlled with medication.  The record 
does indicate some heightened degree of depressive symptoms 
related to the veteran's sentencing in September 1991.  In 
the Board's view, such increase in symptoms cannot be 
considered part of the veteran's service-connected 
psychiatric disability.  There is no indication that the 
veteran received psychiatric treatment or medications while 
in prison from October 1991 to October 1995.  Under the 
circumstances, there is no basis for a rating in excess of 10 
percent from May 1991 to the veteran's release from prison in 
October 1995.  

Based on VA records of later psychiatric examinations and 
treatment, the Board finds that subsequent to mid-October 
1995, the veteran's service-connected psychiatric disability 
continued to be manifested primarily by occasional 
nightmares, intrusive recollections of his wrist injury in 
service, some hypervigilance, some hyperalertness and some 
evidence of depressed thoughts, which together are productive 
of no more than mild social and industrial impairment.  
During the period, symptoms were shown to be controlled by 
medication, and examiners who provided a detailed analysis of 
the veteran's overall psychiatric condition explained that 
the veteran's symptoms for the most part were attributable to 
factors other than his military service.  Further, clinical 
records from the veteran's treating psychiatrist suggest 
improvement in the veteran's symptoms, noting the veteran was 
hopeful about the future and did not appear depressed.  The 
veteran, does, however, continue to be maintained on 
medications.  The evidence does not indicate that the 
symptoms would produce even intermittent periods of inability 
to perform occupational tasks and in the Board's view do not 
establish the presence of definite impairment in social or 
industrial function.  Thus, under either the old or new 
rating criteria, there is no basis for the assignment of a 
rating in excess of 10 percent for the veteran's service-
connected psychiatric disability subsequent to mid-October 
1995.  

The Board has also considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2000) since the veteran maintains that his 
psychiatric disability warrants a 70 percent rating and that 
with extra-schedular consideration, he could be awarded the 
higher rating.  The record reflects that the manifestations 
of the veteran's service-connected adjustment disorder and 
PTSD are those specifically contemplated under the schedular 
criteria.  Adjustment disorder and PTSD were not the primary 
reasons for the veteran's hospitalizations in 1990 and 1991, 
and there is no indication in the record that the average 
industrial impairment, as opposed to the veteran's individual 
industrial impairment, would be in excess of that 
contemplated by the 10 percent rating that has been affirmed 
by the Board.  Therefore, the Board finds that the criteria 
for submission for an extra-schedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 237 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Effective date for the grant of a permanent and total rating 
for pension purposes

For an award of a permanent and total rating for pension 
purposes, the effective date will be the date of receipt of 
the claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

Under the provisions of 38 U.S.C.A. § 1521 (West 1991), 
pension is payable to a veteran who served for ninety (90) 
days or more during a period of war and who is permanently 
and totally disabled due to nonservice-connected disabilities 
that are not the result of the veteran's willful misconduct.  
Permanent and total disability will be held to exist when an 
individual is unemployable as a result of disabilities that 
are reasonably certain to last throughout the remainder of 
that person's life.  Talley v. Derwinski, 2 Vet. App. 282, 
285 (1992); 38 C.F.R. § 3.340(b), 4.15 (2000).  

There are alternative bases upon which a finding of permanent 
and total disability for pension purposes may be established.  
The first way is to establish that the veteran has a lifetime 
impairment which is sufficient to render it impossible for 
the "average person" to follow a substantially gainful 
occupation under the appropriate diagnostic codes of the VA 
Rating Schedule.  The "average person" standard is outlined 
in 38 U.S.C.A. § 1502(a)(1) (West 1991) and 38 C.F.R. 
§§ 3.340(a), 4.15 (2000).  This process involves rating and 
then combining each disability under the appropriate 
diagnostic code to determine whether the veteran holds a 
combined 100 percent schedular evaluation for pension 
purposes.  See 38 C.F.R. § 4.25 (2000).  In determining the 
combined figure, nonservice-connected disabilities are 
evaluated under the same criteria as service-connected 
disabilities.  Permanent and total disability ratings for 
pension purposes may also be authorized, provided other 
requirements of entitlement are met, for congenital, 
developmental, hereditary or familial conditions, as well as 
for disabilities that require indefinite periods of 
hospitalization.  38 C.F.R. § 3.342(b) (2000).  

Alternatively, a veteran may establish permanent and total 
disability for pension purposes absent a combined 100 percent 
schedular evaluation by proving that the individual (as 
opposed to the average person) has a lifetime impairment 
precluding him from securing and following substantially 
gainful employment.  38 U.S.C.A. §§ 1502, 1521(a); 38 C.F.R. 
§ 4.17 (2000).  Under this analysis, if there is only one 
such disability, it must be ratable at 60 percent or more, 
and; if there are two or more disabilities, there must be at 
least one disability ratable at 40 percent or more, with a 
combined disability rating of at least 70 percent.  Even if a 
veteran cannot qualify for permanent and total disability 
under the above rating scheme following applicable schedular 
criteria, a permanent and total disability rating for pension 
purposes may be granted on an extraschedular basis if the 
veteran is subjectively found to be unemployable by reason of 
his or her disabilities, age, occupational background, and 
other related factors.  38 C.F.R. § 3.321(b)(2) (2000).  

On a VA Form 21-527, Income-Net Worth and Employment 
Statement, received in November 1995, the veteran reported 
that he was under treatment for heart problems, hypertension, 
left arm problems and psychiatric illness.  He reported he 
was born in September 1951 and had completed three years of 
college.  He stated that he became totally disabled in 1991.  
He reported that in the year before he became totally 
disabled he worked as a laborer and lost 145 days from work 
due to illness.  

In a rating decision dated in August 1996, the RO denied 
entitlement to a permanent and total rating for pension 
purposes.  The veteran disagreed with the RO decision, and 
perfected his appeal.  In a rating decision dated in April 
1999, the RO granted a permanent and total rating for pension 
purposes and assigned March 3, 1998, as the effective date.  
The veteran contends that the effective date should be in 
March 1996, when he says he filed his pension claim.  The 
Board must, therefore, review the evidence and make a 
determination as to when the veteran became permanently and 
totally disabled for pension purposes.  

In the April 1999 rating decision, the RO listed the 
veteran's disabilities as follows:  healed fracture of distal 
left radius and ununited fracture distal left ulna, evaluated 
as 30 percent disabling from August 1991, 100 percent 
disabling from March 29, 1996 (38 C.F.R. § 4.30) and 30 
percent disabling from July 1996; degenerative changes of the 
left elbow, evaluated as 10 percent disabling from April 
1997; chronic adjustment disorder with PTSD, evaluated as 10 
percent disabling from September 1990; scar, laceration, left 
wrist, evaluated as noncompensably disabling from June 1974; 
arteriosclerotic heart disease with hypertension, evaluated 
as 30 percent disabling; dysthymia, personality disorder, 
evaluated as 10 percent disabling; tinea pedis, evaluated as 
noncompensably disabling; and sinus polyp, evaluated as 10 
percent disabling.  

Factual background

VA outpatient records show one reported blood pressure 
reading in November 1995, which was 154/98.  There was a 
141/93 reading in December 1995, a 128/84 reading in January 
1996and a 175/101 reading in February 1996.  At that time 
fundi showed Grade I Keith-Wagener changes.  Heart rate and 
rhythm were regular with fourth heart sound.  The impression 
was hypertension, and Verapamil was prescribed.  In March 
1996, the blood pressure reading was 143/85.  There were two 
readings at an outpatient visit in April 1996; the initial 
reading was 174/94 and the follow-up reading was 160/90.  A 
reading taken in June 1996 was 152/94.  On another day in 
June 1996 readings in an outpatient clinic were 174/106 and 
166/104.  

A VA medical certificate dated in November 1995 shows that 
the veteran complained of depression and being unable to 
sleep.  He reported he had been released from prison and 
wanted to get back on Prozac and other psychiatric 
medications, names of which he could not remember.  He said 
he need help to adjust after prison release, such as 
vocational rehabilitation.  He said that before he went to 
prison he was diagnosed as having dysthymia and substance 
abuse, cocaine.  He denied any current substance abuse.  The 
impression was dysthymia, rule out adjustment disorder with 
depression.  

In a letter to the Michigan Department of Social Services 
dated in December 1995, a VA physician stated that the 
veteran was under her care for treatment of PTSD and 
depression.  She said the veteran was unable to work due to 
injury to his left arm in service and due to his symptoms of 
PTSD and depression.  She requested this information be used 
in support of the veteran's application for food stamps.  

In a letter to a VA vocational rehabilitation counselor dated 
in January 1996, the same VA physician stated that the 
veteran was under her care at the VA medical center.  She 
stated that she recommended he be approved for vocational 
rehabilitation services.  In a letter dated in February 1996, 
the same VA physician stated that she supported the plan to 
enroll the veteran in the work evaluation program.  

Review of the veteran's VA vocational rehabilitation folder 
shows that in February 1996, a vocational rehabilitation 
counselor interviewed the veteran and stated that based on 
his disabilities he should avoid heavy physical labor, 
including heavy lifting and carrying as well as pushing and 
pulling.  Additionally, the counselor stated that it was felt 
that the veteran should avoid activities that would require a 
great deal of interpersonal interaction as well a meeting 
emergencies or a fast pace of work.  The counselor noted that 
the veteran had a very poor work background.  He said the 
veteran was at a distinct disadvantage when looking for 
employment because of employers' resistance to hiring 
individuals with both orthopedic and psychiatric problems.  
He stated that he felt that the veteran suffered from a 
substantial or severe disadvantage when looking for 
employment, and as a result, he would be considered to have a 
severe employment handicap.  The counselor stated that the 
rehabilitation program would begin with consideration of a 
five-week work evaluation to determine feasibility for 
vocational training.  

In an addendum to a February 1996 VA counseling report, the 
counselor stated that he had finally spoken with the VA 
physician who informed him that she was not the veteran's 
therapist, but merely prescribed medications for him.  She 
indicated that she had written letters for the veteran 
reluctantly, but that she concurred with the idea of a work 
evaluation program.  She said she felt this would provide 
information about the veteran's sincerity and his ability to 
handle the work-a-day world.  

In a counseling record dated in March 1996, the VA counseling 
psychologist said that the veteran was found to have a severe 
employment handicap based on a nonservice connected 
psychiatric problem that could only be described as a 
character disorder.  The record shows that VA sent the 
veteran for an extended evaluation at Jewish Vocational 
Services from late March 1996 to early May 1996 in order to 
determine feasibility for a program of vocational training.  
The Vocational Assessment Report from Jewish Social Services 
stated that the veteran demonstrated the potential to benefit 
from completion of his college education in the areas of 
human services or paralegal assistant.  It was also stated 
that the veteran demonstrated the potential to be successful 
in a paraprofessional position performing human service 
activities with a direct care, coaching or 
recreational/activity aide position without additional 
training.  The veteran demonstrated adequate physical stamina 
to work 6 hours/day, 5 days/week.  His major barriers to 
employment were reported to be possible emotional 
difficulties and lack of skills training.  

At the April 1996 VA psychiatric examination, the veteran 
seemed rather unhappy, excited and earnest.  He said he had 
anger and could not sleep.  He said he did not trust people 
and spent time thinking of his life situation.  When asked to 
respond to open-ended comments she said the possibility would 
be that he might hurt himself and others.  The examiners 
reviewed the reported histories of substance abuse in reports 
in the record.  After examination, the Axis I diagnosis was 
dysthymia, and the Axis II diagnosis was sociopathic and 
substance-dependent personality.  The GAF score was 65.  The 
examiners stated that the veteran appeared to have dysthymia, 
which they believed was a result of withdrawal from drug use, 
and a personality disorder.  

Relative to the veteran's left elbow disability, the record 
shows that the veteran underwent a VA orthopedic examination 
in April 1996, the veteran said his left elbow did not move 
as far as it should, but examination of both elbows showed 
flexion and extension to be normal.  

At a VA general medical examination in June 1996, the veteran 
gave a history of intermittent substernal distress since 1978 
and some shortness of breath aggravated by activity such as 
walking and climbing stairs.  He said he could walk for one 
mile.  He stated that he had to rest from time to time as he 
attempted to ascend a stairway.  The veteran also reported he 
was on blood pressure medication.  On examination, sinuses 
were normal, and the cardiovascular system was normal.  Blood 
pressure was 140/92 sitting, 118/82 recumbent, 146/100 
standing, 126/82 sitting after exercise and 124/90 two 
minutes after exercise.  The veteran gave a history of pain 
in his left elbow, but the examination report included no 
finding or diagnosis related to the left elbow.  On 
examination, the physician reported no finding related to 
tinea pedis.  As to psychiatric and personality evaluation, 
the veteran's behavior was normal, he comprehended, was 
coherent and his emotions were appropriate.  He was oriented, 
and his memory was intact.  He did not appear tense.  The 
physician noted that a chemistry screening profile performed 
in February 1996 was unremarkable except for an elevation of 
cholesterol to 230.  The impressions were hypertension, 
arteriosclerotic heart disease, old radial and ulnar 
fractures of the left wrist and hyperlipidemia.  On follow-up 
examination following removal of a cast from the veteran's 
left wrist, the physician noted a scar at the base of the 
left fifth finger; he did not report a scar on the left 
wrist.  

In a counseling record dated in August 1996, the counselor 
noted that the veteran was found feasible for a program of 
vocational training based on completion of the 5-week work 
evaluation at a local sheltered workshop.  Through extensive 
vocational exploration, the veteran's vocational goal was 
narrowed to the area of paralegal/legal assistant.  The first 
objective of the veteran's rehabilitation plan was his 
completion of the remaining courses leading to a bachelor's 
degree at Wayne State University with a minor in legal 
studies.  

A VA X-ray report dated in January 1997 shows that the 
veteran underwent sinus X-rays at that time.  The veteran's 
clinical history was maxillary pressure for two weeks, rule 
out sinusitis.  Multiple X-ray views of the sinuses showed a 
lobulated soft tissue density of the bilateral nasal cavity 
and superimposed with the bilateral maxillary sinuses.  The 
radiologist stated that it was most likely nasal polyps but 
that some lesion in the maxillary sinuses could not be ruled 
out.  The radiologist suggested a CT scan.  The impression 
following a VA CT scan in February 1997 was that the sinuses 
were essentially unremarkable.  There was no mass lesion or 
bone destruction.  The radiologist stated that he noted no 
apparent or significant findings.  He stated that the 
clinical history was headaches and heart congestion.  

At the VA psychiatric examination in April 1997, the veteran 
complained of problems sleeping, restlessness and 
irritability.  On examination, he seemed to be anxious, 
irritable and preoccupied.  Anger and a sense of frustration 
colored his mood.  Thought productivity was accelerated and 
pressured speech was noted.  There was considerable 
circumstantiality present.  There was no evidence of formal 
thought disturbance.  Thought content centered around his 
preoccupation with his injury in service and he related anger 
and protested that he was not a sociopath or IV drug user.  
He repeatedly stated that he had been wronged and no justice 
had been made in his case and his situation had not been well 
understood.  He expressed outrage about medical opinions 
expressed in his case.  He felt that his future looked bleak 
asking what would a degree in general education do to him?  
He felt his many problems would reach resolution if his 
complaints and symptoms were characterized as PTSD.  After 
examination, the Axis I diagnoses were adjustment disorder 
with mixed emotional features (anxiety and depression), 
chronic, chronic tobacco use disorder, some evidence of PTSD 
and history of cocaine and marijuana abuse in remission.  The 
Axis II diagnoses were passive aggressive personality 
disorder and history of antisocial behavior.  The GAF score 
was 70.  In a memorandum dated in September 1997 one of the 
physicians stated that the Axis I impression of some evidence 
of PTSD was judged to have a minimum or insignificant role in 
establishing the GAF score of 70.  

VA X-rays of the left elbow taken in April 1997 showed 
minimal osteoarthritis changes and minimal soft tissue 
swelling in the elbow area.  In an orthopedic clinic progress 
note dated in May 1997, it was noted that the veteran was 
requesting that he be given an MRI of his left elbow.  A 
physician noted that it was unlikely that the veteran's elbow 
pain and click over the past few years were due to his 
complained of injury.  At that time, the veteran was able to 
put his left elbow through a full range of motion, about 20 
to 30 times, without evidence of pain.  Examination elicited 
clicks of the left elbow.  

VA X-rays of the left elbow in July 1997 showed mild 
degenerative arthritic changes with mild subchondral 
sclerotic changes in the articular surface area of the 
olecranon process of the left ulna and small old posterior 
spur formation of the olecranon process of the left ulna.  
Small erosive changes were noted in the articular surface of 
the proximal left ulna.  The impression from a VA MRI study 
of the left elbow in July 1997 was mild effusion in the left 
elbow joint and mild degenerative arthritic changes in the 
left elbow joint.  The radiologist stated there was 
suggestion of partial tear or injury to the muscle and tendon 
attached to the olecranon process of the proximal left ulna.  

In a June 1997 memorandum from the VA medical center, it was 
stated that the veteran had been presented at an orthopedic 
conference with complaints including left shoulder, elbow, 
wrist and hand pain.  After examination, the conclusion was 
no objective findings, high level of supratentorial overlap.  

At a VA orthopedic examination in September 1997, the veteran 
complained of pain and aching in the back of both elbows with 
clicking noise.  He complained of tenderness near the lateral 
side of the left elbow between the lateral head and 
olecranon.  There was extension of the left elbow to 0 
degrees and flexion to 145 degrees.  

In a letter to VA dated in January 1998, the 
Director/Associate Dean of Wayne State University reported 
that as of December 1997 the veteran had completed all the 
requirements for the degree, Bachelor of Interdisciplinary 
Studies.  In a June 1998 letter the Academic Services Officer 
certified that during the winter semester, the veteran had 
registered for and successfully completed the 17 credits 
remaining in his program for a Minor in Legal Studies.  

In a VA outpatient record dated in February 1998, it was 
reported that the veteran's blood pressure was 161/103.  A 
reading later in the visit was 146/96.  The veteran 
complained of chronic pain originating in his left elbow and 
radiating to his left shoulder.  He said the pain kept him 
from sleeping and had become much worse over time.  The 
veteran related that a July 1997 MRI of the left elbow had 
shown bone spurs.  The impression after examination was 
hypertension, not controlled.  Additional medication was 
prescribed.  

In a letter to the RO dated in March 1998, the VA physician 
who wrote the earlier letters to the Michigan Department of 
Social Services and the VA vocational rehabilitation 
counselor stated that the veteran had been under her care 
since December 1995 and his diagnosis was PTSD, chronic 
depressive disorder, NOS, and chronic pain with impaired 
mobility and strength in the left arm.  She stated that the 
veteran was actively participating in the vocational 
rehabilitation program and was striving to achieve so that he 
could support himself and his daughter in the future.  She 
said the veteran's impairments were making it difficult for 
the veteran to achieve his goals.  She stated that she 
supported VA acting favorably on the veteran's April 1996 
"NSC" [nonservice-connected pension] claim.  

VA outpatient records show that the veteran underwent a 
cardiology stress test in late March 1998.  The reason for 
the test was reported as hypertension and chest pain.  The 
test was stopped at 7 METs.  Reasons for stopping were that 
target heart rate was achieved and the veteran experienced 
chest discomfort.  The impression was poor exercise tolerance 
with normal hemodynamic response to exercise and clinical 
symptoms suggesting ischemia.  

In a letter dated in June 1998, the veteran's VA Vocational 
Rehabilitation Counselor informed that veteran that VA would 
be providing him with employment services including resume 
preparation, interviewing skills, possible referral to a Job 
Club, if necessary, and possible referral to a job contractor 
as well as employment follow-up services.  

Analysis

Left wrist disability

In its March 1999 decision, the Board reviewed the history of 
the veteran's service-connected left wrist disability and 
described in detail information contained in outpatient 
treatment records and examination reports, including 
information pertinent to the period between December 1995 and 
March 1998.  The Board found that the veteran's left wrist 
disability was manifested primarily by nonunion of the lower 
half of the ulna and a healed fracture of the radius with 
degenerative changes of the wrist accompanied by intermittent 
episodes of limited and painful motion.  The Board also noted 
that the left wrist involved the veteran's minor extremity as 
examination reports indicate he is right handed.  The Board 
outlined relevant parts of the Rating Schedule and applied 
the facts to the law, concluding that based on the Rating 
Schedule and with application of 38 C.F.R. §§ 4.40, 4.45, 
4.49 and DeLuca v. Brown, 8 Vet. App. 202 (1995), a 30 
percent rating was warranted under 38 C.F.R. § 4.71a, 
Diagnostic Code 5211 for the veteran's service-connected left 
wrist disability.  There has been no other evidence 
pertaining to the disability level of the left wrist in the 
period from December 1995 to March 1998 added to the record, 
and the Board therefore adopts its March 1999 finding of fact 
and conclusion of law pertaining to the left wrist 
disability.  

Left elbow disability

Under 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 
degenerative or traumatic arthritis substantiated by X-ray 
findings is rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint or 
joints involved.  When, however, the limitation of motion is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each major joint 
or group of minor joints affected by limitation of motion.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, spasm, or satisfactory evidence of 
painful motion.  

For the purpose of rating disability from arthritis, each 
elbow is considered a major joint.  38 C.F.R. § 4.45(f).  
Normal range of elbow motion is extension to 0 degrees and 
flexion to 145 degrees.  38 C.F.R. § 4.71, Plate I (2000).

Under the Rating Schedule, 38 C.F.R. § 4.71a, Diagnostic 
Codes 5206 and 5207 address limitation of flexion and 
extension of the forearm, respectively.  Under Diagnostic 
Code 5206, flexion of the forearm limited to 110 degrees 
warrants a noncompensable rating, flexion limited to 100 
degrees warrants a 10 percent rating and flexion limited to 
90 degrees warrants a 20 percent rating for either the major 
or minor extremity.  Under Diagnostic Code 5207, for either 
the major or minor extremity, extension of the forearm 
limited to 45 degrees warrants a 10 percent rating as does 
extension limited to 60 degrees.  For the minor extremity, 
extension limited to 75 degrees warrants a 20 percent rating 
as does extension limited to 90 degrees.  Under Diagnostic 
Code 5208, for either the major or minor extremity, the 
combination of flexion limited to 100 degrees and extension 
limited to 45 degrees warrants a 20 percent rating.  

Remaining diagnostic codes pertaining to the elbow concern 
ankylosis of the elbow or residuals of elbow joint fracture, 
with cubitus deformity or with ununited fracture of the head 
of the radius.  In this case, however, there is no indication 
of the presence of ankylosis of either elbow, nor is there 
any indication of joint fracture or residuals thereof.  

Review of the record shows that prior to March 1998, the 
veteran's left elbow disability was manifested primarily by 
complaints of joint pain with X-ray confirmation of 
degenerative changes shown in VA X-rays dated in April 1997.  
As there is no evidence of limitation of motion of the left 
forearm in terms of either flexion or extension, the highest 
rating that may be assigned is 10 percent under Diagnostic 
Code 5003 and 38 C.F.R. § 4.59 based on arthritis with 
painful motion.  There is no evidence of additional pain on 
use, incoordination, weakened movement or excess fatigability 
of the left elbow.  Therefore, even with consideration of 
38 C.F.R. §§ 4.40 and 4.45, it is the opinion of the Board 
that there is no basis for a rating higher than 10 percent 
for left elbow disability under any potentially applicable 
diagnostic code.  

Cardiovascular disability, including hypertension

In its April 1999 rating decision, the RO assigned a 30 
percent rating for arteriosclerotic heart disease with 
hypertension.  

The rating criteria in effect for cardiovascular disorders 
prior to January 12, 1998, (former rating criteria) provide 
for the assignment of a 30 percent rating for 
arteriosclerotic heart disease following typical coronary 
occlusion or thrombosis, or with history of substantiated 
anginal attack, ordinary manual labor feasible.  A 60 percent 
rating is warranted following a typical history of acute 
coronary occlusion or thrombosis, or with a history of 
substantiated repeated anginal attacks, when more than light 
manual labor is not feasible.  Authentic myocardial 
insufficiency with arteriosclerosis may be substituted for 
occlusion.  38 C.F.R. § 4.104, Diagnostic Code 7005 (1997).  

Effective January 12, 1998, the rating schedule for 
arteriosclerotic heart disease changed to provide a 10 
percent rating for arteriosclerotic heart disease (coronary 
artery disease) when there is documented coronary artery 
disease and a workload of greater than 7 METs but not greater 
than 10 METs results in dyspnea, fatigue, angina, dizziness 
or syncope, or; continuous medication is required.  A 30 
percent rating is warranted when a workload of greater than 5 
METs but not greater than 7 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; evidence of cardiac 
hypertrophy or dilation on electrocardiogram, echocardiogram 
or X-ray.  A 60 percent rating is warranted where there is 
more than one episode of acute congestive heart failure in 
the past year, or; workload of greater than 3 METs but not 
greater than 5 METs results in dyspnea, fatigue, angina, 
dizziness or syncope, or; left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent.  38 C.F.R. § 4.104, 
Diagnostic Code 7005 (2000).  

The rating criteria in effect for cardiovascular disorders 
prior to January 12, 1998, provide for the assignment of a 10 
percent rating for hypertensive vascular disease with 
diastolic pressure predominantly 100 or more, and a 20 
percent rating if diastolic pressure readings are 
predominantly 110 or more with definite symptoms.  A 40 
percent rating is provided if diastolic pressure is 
predominantly 120 or more, and moderated severe symptoms are 
demonstrated.  A maximum evaluation of 60 percent is 
authorized if diastolic pressure is predominantly 130 or more 
and there are sever symptoms.  38 C.F.R. § 4.104, Diagnostic 
Code 7101 (1997).  Note 2, following Diagnostic Code 7101 
provided when continuous medication is shown necessary for 
control of hypertension with a history of diastolic blood 
pressure predominantly 100 or more, a minimum rating of 10 
percent will be assigned.  

Effective January 12, 1998, the rating schedule for 
hypertension changed to provide for a 10 percent rating for 
diastolic pressure predominantly 100 or more, or; systolic 
pressure of 160 or more, or; minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control.  
A 20 percent rating is warranted when diastolic pressure is 
predominantly 110 or more, or when systolic pressure is 
predominantly 200 or more.  A 40 percent rating requires 
diastolic pressure predominantly 120 or more, and a 60 
percent rating requires diastolic pressure predominantly 130 
or more.  The maximum rating authorized is 60 percent.  
38 C.F.R. § 4.104, Diagnostic Code 7101 (2000).  

The former criteria for hypertensive heart disease provide a 
30 percent rating for definite enlargement of the heart, 
sustained diastolic hypertension of 100 or more, and moderate 
dyspnea on exertion.  A 60 percent rating requires marked 
enlargement of the heart, confirmed by roentgenogram, or an 
apex beat beyond the midclavicular line, sustained diastolic 
hypertension with diastolic pressure of 120 or more, which 
may later have been reduced, dyspnea on exertion, and 
preclusion of more than light annual labor.  38 C.F.R. 
§ 4.104, Diagnostic Code 7007 (1997).  

The new regulations in effect since January 12, 1998, provide 
a 10 percent rating for hypertensive heart disease when a 
workload of greater than 7 METs but not greater than 10 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; continuous medication is required.  A 30 percent rating 
is warranted where a workload of greater than 5 METs but not 
greater than 7 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or evidence of cardiac hypertrophy or 
dilation on electrocardiogram, echocardiogram, or X-ray.  A 
60 percent rating is warranted where there is more than one 
episode of acute congestive heart failure in the past year, 
or; workload of greater than 3 METs but not greater than 5 
METs results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  38 C.F.R. § 4.104, Diagnostic 
Code 7007 (2000).  

As was noted earlier in the decision, the evaluation of the 
same disability under various diagnoses is to be avoided.  
38 C.F.R. § 4.14.  

The veteran's recorded diastolic pressures between November 
1995 and March 1998 were below 110 and his recorded systolic 
pressure was below 200 throughout the period, but continuous 
medication was required for control of the veteran's blood 
pressure throughout the period.  There were no reports of 
heart enlargement or dilation, and there was no objective 
evidence of angina or dyspnea on exertion between November 
1995 and March 3, 1998.  The only documentation concerning 
heart disease (other than a passing reference to "heart 
congestion" in the report of clinical history in the report 
of a CT scan of the head in January 1997) was at the June 
1996 VA examination where the physician noted the veteran's 
complaints of shortness of breath on exertion, evaluated the 
cardiovascular system as normal and diagnosed the veteran as 
having arteriosclerotic heart disease and hypertension.  
There was no record of a history of acute coronary occlusion, 
thrombosis or authentic myocardial insufficiency, nor was 
there evidence that more than light manual labor was not 
feasible.  No MET testing was done before late March 1998.  
Therefore, for the period between November 1995 and March 3, 
1998, with consideration of all potentially applicable 
diagnostic codes, there is no basis for an evaluation in 
excess of the 30 percent rating under the former criteria.  
Further, for the period from January 12, 1998 to March 3, 
1998, there is no basis for a rating in excess of 30 percent 
under the former rating criteria or the new criteria.  

Psychiatric disability

For purposes of the pension effective date claim, the Board 
will consider the previously discussed rating for the 
veteran's service-connected psychiatric disability as well as 
the rating for his nonservice-connected disability discussed 
here.  

Review of the record shows that the veteran's nonservice 
connected psychiatric disorders include Axis I diagnoses of 
dysthymia and depression, NOS, and Axis II diagnoses of 
sociopathic and substance-dependent personality and passive 
aggressive personality disorder.  Having considered the 
veteran's depressive symptoms in evaluating the veteran's 
service-connected chronic adjustment disorder and PTSD, the 
Board will consider only other symptoms in its evaluation of 
the veteran's non-service connected psychiatric disorder from 
November 1995 to March 3, 1998.  Based on its review of the 
clinical evidence and examination reports, the Board finds 
that the veteran's non-service connected psychiatric 
disabilities were manifested primarily by irritability, 
anger, frustration and circumstantial and pressured speech.  
At the VA examination in April 1996, the GAF score was 65, 
indicating that the veteran was experiencing some difficulty 
in social or occupational functioning, but was generally 
functioning pretty well.  This indicates that the veteran's 
nonservice connected psychiatric disability could be found to 
be no more than mild, which warrants a 10 percent evaluation 
under the rating criteria for psychiatric disabilities that 
was in effect prior to November 1996.  

At the April 1997 VA psychiatric examination, the GAF score 
was 70.  In a memorandum dated in September 1997 one of the 
physicians stated that the Axis I impression of some evidence 
of PTSD was judged to have a minimum or insignificant role in 
establishing the GAF score of 70.  That score, as did the 
earlier GAF score of 65, indicates the veteran was generally 
functioning pretty well.  The symptoms do not qualify as more 
than mild and warrant a 10 percent rating under the old or 
new rating criteria.  In this regard, the evidence does not 
show that subsequent to November 1996 there were periods of 
inability to perform occupational tasks or that the degree of 
industrial inadaptability was more than moderate, which would 
be required for a 30 percent rating under the old or new 
criteria. Thus, the Board concludes that the criteria for a 
rating in excess of 10 percent for the veteran's nonservice-
connected psychiatric disability from November 1995 to March 
3, 1998, have not been met.  

Sinus disability, laceration scar and tinea pedis

Review of the record shows that based on a clinical history 
of headaches and maxillary pressure, sinus X-rays were taken 
in January 1997 and reportedly showed a lobulated soft tissue 
density of the bilateral nasal cavity.  In a CT scan in 
February 1997 the sinuses were unremarkable with no mass, 
lesion or bone destruction.  

The RO has assigned a 10 percent rating for sinus polyps 
based on rating by analogy to maxillary sinusitis under 
38 C.F.R. § 4.97, Diagnostic Codes 6515, 6820 (2000).  Under 
Diagnostic Code 6820, benign neoplasms of any part of the 
respiratory system are to be evaluated using an appropriate 
respiratory analogy.  Chronic maxillary sinusitis is rated 
under Diagnostic Code 6513.  Chronic maxillary sinusitis 
detected by X-ray only warrants a noncompensable rating.  A 
10 percent rating is warranted with one or two incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 4 
to 6 weeks) antibiotic treatment, or; three to six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain and purulent discharge or crusting.  A 30 
percent rating requires three or more incapacitating episodes 
per year requiring prolonged antibiotic treatment, or; more 
than six non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain and purulent discharge or 
crusting.  

As there is no evidence of incapacitating episodes of 
sinusitis and there is no indication that the veteran has 
experienced the requisite number of non-incapacitating 
episodes with characteristic manifestations listed in the 
Rating Schedule, there is no basis for a rating in excess of 
10 percent for sinus disability.  

The RO has assigned noncompensable ratings for laceration 
scar of the left wrist and for tinea pedis.  Evidence 
pertaining to the period from November 1995 to March 3, 1990, 
includes no reference to the presence or history of a 
laceration scar on the left wrist or to tinea pedis.  There 
is, therefore, no basis for the assignment of other than 
noncompensable ratings for these conditions. 

Combined evaluations

Based on the above evaluations, the veteran met the schedular 
requirements for a total disability rating under 38 C.F.R. 
§ 4.17 as of April 1997 when X-ray results established the 
criteria for rating the veteran's left elbow disability.  
That resulted in a 40 percent combined rating for the 
veteran's left upper extremity and a combined overall rating 
of 70 percent for all disabilities.  See 38 C.F.R. §§ 4.25, 
4.16, 4.17 (2000).  There is no indication that the veteran's 
disabilities are not permanent in nature, as there is no 
medical evidence suggesting that improvement is likely as to 
the orthopedic disability or the cardiovascular disability.  
Though the rated disabilities may be subject to fluctuation 
in severity, there is no indication that they are not 
permanent.  

The remaining consideration is whether there is a date 
earlier than March 3, 1998, when the veteran not only met the 
schedular requirements for a total rating but was also unable 
to secure and follow substantially gainful employment by 
reason of his disabilities and thereby met the requirements 
of 38 C.F.R. § 4.17 for a total disability rating for pension 
based on unemployability.  The record shows that prior to 
December 1997 the veteran had completed three years of 
college and that his paid work experience included working as 
a laborer.  

Substantially gainful employment is not defined in the 
regulations, but 38 C.F.R. § 4.16(a) does provide that 
marginal employment shall not be considered substantially 
gainful employment.  Marginal employment includes, but is not 
limited to employment in a protected environment such as a 
sheltered workshop.  The record shows that during the period 
under consideration, the veteran participated in a work 
evaluation program, which included a sheltered workshop.  He 
was found feasible for VA vocational training, and during the 
period went to school full-time and completed requirements 
for a Bachelor's degree.  The Board notes that the VA 
physician who said that the veteran could not work because of 
his left wrist disability and his psychiatric disability 
encouraged the veteran's participation in the work evaluation 
program.  Although the veteran's work there was in a 
sheltered workshop and may not be considered to be more than 
marginal employment, the Board notes that in the Vocational 
Assessment Report, the counselor stated that without further 
training the veteran had demonstrated the potential to be 
successful in a paraprofessional position.  While the Board 
recognizes that the veteran has physical disabilities that 
limit his ability to perform jobs that required more than 
light activity and that his psychiatric disabilities impose 
limitations on his ability to interact with others, the Board 
cannot find that prior to March 3, 1998, his disabilities 
were sufficient to render him or the average person 
unemployable.  Therefore, the Board concludes that the 
requirements for an effective date earlier than March 3, 
1998, for a permanent and total disability rating for pension 
purposes have not been met.  


ORDER

An effective date earlier than September 24, 1990, for the 
grant of service connection for chronic adjustment disorder 
with PTSD is denied.  

An effective date earlier than April 22, 1997, for the grant 
of service connection for degenerative changes of the left 
elbow is denied.  

A rating in excess of 10 percent for service-connected 
psychiatric disability is denied.  

An effective date earlier than March 3, 1998, for the grant 
of a permanent and total rating for pension purposes is 
denied.  



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals



 

